UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number(811-05037) Professionally Managed Portfolios (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Elaine E. Richards Professionally Managed Portfolios 2020 E. Financial Way, Ste. 100 Glendora, CA 91741 (Name and address of agent for service) (626) 914-7363 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:December 31, 2013 Item 1. Reports to Stockholders. Global Equity Fund SEMI-ANNUAL REPORT For the Six Months Ended December 31, 2013 Table of Contents A Message to Our Shareholders 2 Percentage of Holdings by Country 13 Expense Example 13 Schedule of Investments 16 Statement of Assets and Liabilities 20 Statement of Operations 21 Statements of Changes in Net Assets 22 Financial Highlights 24 Notes to Financial Statements 26 Approval of Investment Advisory Agreement 38 Additional Information 43 Portfolio 21 Global Equity Fund Dear Shareowners, Clients and Friends, During the course of the past two years, environmental organizations have created great interest in “fossil fuel free” portfolios. Portfolio 21 Global Equity Fund is known as one of the very few options available for investors seeking such a portfolio and therefore there has been much public discourse about the Fund in this regard. While we appreciate the attention being paid to the Fund, we spend most of our environmental and social research effort on other, more complex and nuanced issues. Once a decision to avoid fossil fuel stocks has been made, an investor is freed to spend time elsewhere, guarding against other problems or seeking positives.During the last six months of 2013, we conducted our disciplined Annual Review of each of the Fund’s holdings.We will share some of our findings with you, centered around a theme of deforestation, the second largest contributor to greenhouse gas emissions (behind the burning of fossil fuels) and the cause of myriad other problems from loss of biodiversity to the destruction of habitat for indigenous people in selected regions. We are pleased that the six months ended December 31, 2013 was a strong period for global equity market returns and disappointed that the Portfolio 21 Global Equity Fund did not keep pace with the benchmark returns. During the final months of 2013, the world’s richest countries, led by high returns from the United States, made a full recovery from the declines of the 2007 and 2008 credit crisis, while the world’s emerging markets declined. Portfolio 21 held a lower percentage of the Fund in U.S. stocks (45.01%) and considerably more (9.38%) in companies of emerging markets, relative to the benchmark. This is what held back our six month and full year 2013 results to “only” 14.74% and 22.52% respectively. 2 MSCI MSCI Performance Retail Institutional World World as of December 31, 2013 (PORTX) (PORIX) (GTR) (NTR) 6 Month Return (%) 1 Year Return (%) 5 Year Average Annual Return (%) 10 Year Average Annual Return (%) Return (%) Standard Since Inception Deviation Average Annual Alpha Information Ratio Gross Expense Ratio (%)* * Gross expense ratio is from the Fund’s prospectus dated October 31, 2013. Additional information pertaining to the Fund’s expense ratios as of December 31, 2013 can be found in the financial highlights. Performance data quoted represents past performance; past performance does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-351-4115. PORIX performance reflects a blend of retail class shares (PORTX) and institutional class shares (PORIX) adjusted to reflect institutional class (PORIX) fees. PORTX performance is used from fund inception date, 9/30/99, until the launch of PORIX on 3/30/07. PORIX performance is used from 3/30/07 to date. The driving forces behind the global market returns for 2013 were 1) the strengthening economic recovery in the U.S., and 2) investor perceptions of when the U.S. Federal Reserve (“the Fed”) would begin to reduce the amount of liquidity it has been providing to the global economy. While a strengthening economy in the U.S. is certainly good news and provided a boost to many equity markets in 2013, it also means that the Fed is more likely to reduce the amount of easy money that it has been providing to the global financial system since the 2008 credit crisis. The massive liquidity that the Fed has provided has been extremely helpful to healing the damage done by the credit crisis and has been a key component to economic recovery. However, investors are concerned that some parts of the global economy may struggle when this excess liquidity is removed. As one would expect, concerns are greater for the smaller emerging market economies than they are for the large developed economies. 3 As the U.S. economy has strengthened, bringing the Fed closer to reducing liquidity, investors have withdrawn funds from emerging markets, causing stocks to stagnate or decline. Portfolio 21 does not invest in emerging markets broadly; we have selected eight companies that we believe are exceptional compared to any company in the world. The emerging market companies we own have produced strong earnings and profits throughout 2013 and are now trading at a substantially lower valuation than the rest of the portfolio. We realize that investors may continue to turn away from emerging markets, as investors tend to move as a herd and the herd is concerned about the impact of the Fed’s liquidity taper. We do believe that there are some very attractive long-term values among the emerging market companies, including and beyond the stocks we already own. We intend to continue to evaluate these companies and to take advantage of long-term opportunity within the limits of prudent portfolio management. Annual Review Highlights Portfolio 21 conducts an in-depth review of company documents and practices of each of the Fund holdings during the second half of each year. This is in addition to the day to day monitoring and research we conduct and is designed to provide an update and fresh look at each company. Fossil fuels continue to grab a majority of headlines for their disproportionate contribution to global greenhouse gas (GHG) emissions.Portfolio 21 has always been fossil fuel free.This negative screen enables us to focus our efforts on other pressing environmental issues, such as deforestation.According to the Carbon Disclosure Project’s (CDP) Global Forests Report 2013, deforestation contributes 15% of global GHG emissions, roughly on par with the emissions from the global transportation sector.Portfolio 21 is a CDP Forest Program investor and signatory.Not only is deforestation a major source of global greenhouse gas emissions, the industries that cause deforestation also contribute to other social and environmental issues, including biodiversity loss and human rights abuses. Driving deforestation is the complex supply chain and sourcing of agricultural commodities.Five commodities drive the majority of global deforestation:paper/pulp, soy, palm oil, beef, and timber products.Unfortunately, the sustainable production of these commodities is no simple task and often requires higher capital output over the short term.One complicating factor is that clearing forested land is often cheaper and faster than restoring or replanting previously cleared land.This provides companies with incentives to clear land in an unsustainable manner rather than practice more sustainable forms of agriculture.Moreover, many companies associate sustainable practices with third-party certifications; while some certification schemes represent progress toward best practices, others are severely lacking in stringency.Given these 4 challenges, Portfolio 21 seeks out companies that are driving sustainable practices related to forest resources and commodities and the variety of risks associated with deforestation. As a leader in environmental investing, Portfolio 21 seeks to invest in companies that utilize best land management practices.For example, in the agricultural products sector, Portfolio 21 considers efforts to increase yields from existing cropland rather than clear new land as an industry best practice.Similarly, Portfolio 21 looks for timber products companies that consistently pursue a sustainable, and preferably Forest Stewardship Council (FSC) certified, timber supply.Through Portfolio 21’s proprietary and in-depth research process, we identify and annually review companies that we feel meet or exceed such best practices.In 2013, all of Portfolio 21’s holdings continued to meet our high environmental, social, and governance (ESG) standards.Listed below are several holdings that are making impressive strides to curb deforestation. Natura Cosmeticos Natura Cosmeticos is a Brazilian cosmetics company whose business platform is based on the sustainable use of natural resources.In the past year, the company successfully developed an agroforestry system for palm oil that proved the feasibility of producing palm oil in the Amazon in combination with other plant species.This system produces comparable yields to conventional palm oil production without the devastating impacts of monoculture farming.The company also reported this agroforestry system offers several environmental benefits, including the mitigation of GHGs.Natura Cosmeticos’ pursuit of increased palm oil yields demonstrates leadership toward this industry best practice. Natura was also highlighted in the CDP Global Forests Report for its purchase of 120,000 tons of forest carbon credits from the Amerindian Paiter Surui people.This is the world’s first purchase of carbon credits through the United Nations’ Programme on Reducing Emissions from Deforestation and Forest Degradation (UN-REDD), which was developed by indigenous people. Svenska Cellulosa (SCA) SCA is a Swedish paper products company that works to minimize deforestation-related impacts, in part through direct ownership and management of forests.SCA reported an impressive metric that the current growth of its forests outpaced harvesting levels, meaning that its forests continue to grow year over year.The company also reported that the net amount of carbon sequestered by its forests exceeded the company’s total GHG emissions by 1 million tons.SCA has also achieved FSC certification for all of its owned and managed forests, which Portfolio 21 recognizes as the world’s most comprehensive standard for forest management.Efforts like these not only reduce SCA’s need to purchase paper and pulp, but also help to ensure that renewable forest resources will remain available for future generations. 5 New Britain Palm Oil New Britain Palm Oil (NBPO) is a new company based in Papua New Guinea that was added to the Fund in September.NBPO is a leader pursuing sustainable practices in the palm oil sector, which is exemplified through the company’s participation and co-development of the Palm Oil Innovation Group.This new organization aims to break the link between palm oil and deforestation, along with the associated human, land, and labor violations.Portfolio 21 recognizes New Britain’s actions in forming the Palm Oil Innovation Group as exemplary leadership in this sector.NBPO was also recognized in the CDP’s Global Forest’s Report 2013 as the leader in the agricultural products sector.Additionally, NBPO released its first carbon footprint report last year, which identified its strategies for reducing GHG emissions.The report’s featured strategies include no planting on primary rainforest and replanting in a manner to increase yield as well as carbon sequestration.Portfolio 21 is excited to include New Britain Palm Oil in the Fund for its leadership in reducing deforestation impacts in the palm oil sector. Klabin Klabin is a paper and timber products company that has worked to create a sustainable supply of timber while preserving forestland that provides habitat for many threatened and endangered species.This Brazilian company was the first in the Southern Hemisphere to achieve FSC certification for all of its forests.In addition, Klabin has set aside over 40% of its forestland to be preserved as native woodland.Klabin’s planted forests are interspersed with large areas of preserved native woodlands, creating a mosaic pattern that supports wildlife corridors that allow flora and fauna to flourish in native habitat.The company also partners with universities to monitor the effect that its forest management practices have on biodiversity.To date, such monitoring activities have identified over 700 species of animals and 1,100 species of plants in these preserved forests.Portfolio 21 recognizes Klabin’s efforts to maintain FSC certification and preserve native forestland as exemplary leadership in the timber materials sector. Research Trip to The Netherlands and United Kingdom In addition to the rigorous “desk” research of the type conducted to complete the Annual Reviews, our team also travels to visit with companies, non-governmental organizations (NGOs), and other responsible investors as we search for investments worldwide. Site visits provide an opportunity to meet with company representatives and enable the Investment Team to engage on topics unique to our investment philosophy.We may choose to “dig deeper” on how a company perceives climate change, how a company perceives impending environmental regulations as a business opportunity, or how a company works to strengthen its supply chain to minimize risk.Regardless of the specific 6 questions asked and conversations had, site visits provide Portfolio 21 with a window into how a company perceives its financial stability in a world with increasing resource constraints. Continuing our ongoing search for companies that demonstrate both financial and ESG excellence, several members of the Investment Team travelled to Europe. We focused on two geographic areas, The Netherlands and London.The United Kingdom’s economy has been showing signs of improvement and is leading Europe in terms of economic growth and recovery.The Netherlands was of interest due to the fact that the country’s economic policies are more UK-centric than any other Western European country.Moreover, we had keen interest in meeting with a company and a non-governmental organization based there:Vopak, the world’s largest independent tank storage provider, and the Centre for Research on Multinational Corporations, a non-profit focused on the impacts that multinational corporations have on the environment and people around the world (known by its Dutch acronym, SOMO). During our trip, we met with nine publicly traded companies, two research providers, and one investment management company whose investment approach, like Portfolio 21’s, is based on the integration of ESG criteria. As a result of our site visit we added Vopak to the Fund and affirmed our positions in Umicore and Compass Group. New Holding: Vopak Vopak is the world’s largest provider of conditioned storage facilities for bulk liquids. It operates 79 terminals with a combined storage capacity of more than 30 million cubic meters in 29 countries.Vopak’s terminals are located along the world’s major shipping routes and while the company stores a large variety of products destined for a wide range of industries, the majority of its terminals serve the oil and chemical industries.Vopak acknowledges that “A growing geographic imbalance exists…between areas of production and [industrial] consumption of oil and gas products and chemicals” and believes that “independent storage and handling facilities can reduce the pressure on logistics systems and contribute towards the reliability and efficiency of regional and global supply chains.”In addition to the indirect benefits of improved efficiency, Vopak is dedicated to strong environmental management practices.Utilizing its own environmental management system (EMS), Vopak applies operational standards on a global basis.During our meeting, Vopak welcomed Portfolio 21’s inquiries on its EMS and answered our questions about the company’s management of toxic releases and emissions to soil, air, and surface water. New Research Collaboration: SOMO Recognizing the supply chain complexities within the apparel retail sector, Portfolio 21’s ESG Analysts were actively developing a proprietary questionnaire to evaluate potential future holdings at the time of our meeting 7 with SOMO.SOMO is an organization with significant experience engaging with garment factory workers as well as dialoguing with major apparel brands.The intersection of our work on this topic allowed for meaningful discussions.SOMO provided feedback on topic areas to be covered within our questionnaire and encouraged future collaboration on this issue.Given SOMO’s focus on individual company performance and wide ranging issue area expertise, from electronics to energy to financial to agriculture, SOMO will be a valuable partner in future ESG research. Portfolio Fundamentals Portfolio 21 Global Equity Fund companies outshined their MSCI World Index peers in terms of operating fundamentals over the last twelve months.Fund companies experienced higher rates of growth for sales and EBITDA over the past twelve-month period.Furthermore, long-term growth estimates for Fund companies remain above the index at around 12.80%, versus 11.81%.Still, Fund companies are currently trading at a discount to the MSCI World Index:The P/E ratio, based on the latest quarterly earnings estimates for the Fund, is 17.86, compared with 18.07 for the index.On a historical basis, the five-year average P/E ratio for the Fund is nearly a full point lower at 19.69, compared with 20.91 for the index.Breaking down the data points by region illustrates our commitment to quality growth companies at attractive valuation multiples, irrespective of country headquarters. As of P/E ratio: P/E ratio: based Sales growth: EBITDA December 31, 2013 5 Year Average on 4th QTR 2013 1 Year growth: 1 Year Portfolio 21 Global Equity Fund % % MSCI World % % Portfolio 21 Global Equity Fund U.S. % % MSCI World U.S. % % Portfolio 21 Global Equity Fund Europe % % MSCI World Europe % % Portfolio 21 Global Equity Fund Japan % % MSCI World Japan % % Portfolio 21 Global Equity Fund EME % % MSCI EME % % Our research efforts continue to identify high quality companies across the globe with strong environmental, social, and governance characteristics and operating fundamentals that we believe will outperform the market and their respective peer set. 8 New Holdings:Toyota and Hannon Armstrong Sustainable Infrastructure Capital Toyota is the world’s leading automaker with a full line of brands, including Toyota, Lexus, and Scion, and subsidiaries Daihatsu and Hino. It had an 11% global auto market share in 2012 and was 3rd in the U.S.Toyota is a world leader in hybrid technologies and other strengths include productivity and quality, resulting from its industry leading production system. The founding family has a strong presence in management, President Akio Toyoda is third generation. After going through some hard times, we believe Toyota is in the midst of a comeback.The financial crisis of 2008-09 was exacerbated by the company’s own recall crisis in 2009-10.The resurgence of Detroit’s Big Three (General Motors, Ford, and Chrysler) added to Toyota’s woes.After these hits to its market share and reputation, the company has taken steps to repair the damage and emerge a stronger company: • Created a Quality Committee in 2010 to collect and address customer concerns • Established the Toyota New Global Architecture to increase production efficiency by using more standard parts and using them across multiple vehicles • Continued to invest heavily in research and development through down times • Worked on managing fixed costs, including right sizing domestic versus foreign production We believe Toyota also retains some competitive advantages over its peer set: • The Toyota Production System is still the industry standard • The quality of its vehicles allows it to sell with less incentives • Toyota still has lower legacy retirement and health costs than The Big Three • Continues to be the leader in electric hybrid vehicles As Toyota rebounds, competition intensifies.The quality gap that existed between Toyota and the American brands has narrowed considerably.The rise of Hyundai has squeezed sales in Asia, while the emergence of Tesla has upped the bar for next-generation alternative vehicles. Toyota’s stock currently trades in-line with the sector on a P/E and P/B basis, despite having well above median margins and return measures.The company’s strong balance sheet has continued to be a source of strength. 9 In the short term, continued weakening of the yen is a huge boon to Toyota’s earnings.Its reputational comeback is also a positive.There is also hope that the company will return some of its large cash pile to investors through dividends or buybacks.Balancing the positives will be continuation of the restructuring, with capital investment in capacity, new models, and powertrains weighing on margins for the next couple of years. Toyota is dedicated to developing next-generation vehicle technologies, such as plug-in hybrid, electric, and fuel cell.Toyota is the world’s biggest hybrid vehicle company by sales.On a cumulative basis, since Toyota’s first hybrid sale in Japan in 1997 through the end of March 2013, Toyota has sold five million hybrid vehicles.In 2012, 14% of Toyota’s global vehicle sales were hybrids.In Japan, hybrid vehicles accounted for 40% of the company’s country sales.As of May 2013, Toyota had 20 commercialized hybrid vehicles and plans for the launch of 19 new and fully redesigned models between 2013 and 2015.Despite Toyota’s market dominance in hybrids, the majority of the company’s fleet offerings continue to be combustion engine vehicles.As a result, it is imperative that Toyota continue to improve the fuel economy of these vehicles.From a 2005 baseline, Toyota intends to improve its global average by 25% by 2015. Over the longer term, Toyota’s focus on efficiency and durability should provide an edge in emerging markets.The company is working to localize production in emerging markets across the world, while developing new models tailored to these markets.In developed markets, sales should be in line with the industry, while continued cost reductions, coupled with the superior quality and features of its products, should allow margins to expand. Hannon Armstrong Sustainable Infrastructure Capital (HASI) is a growth and yield play on U.S. sustainable infrastructure investment.HASI operates as a Real Estate Investment Trust, making debt and equity investments in sustainable infrastructure projects.The company focuses on profitable projects that increase energy efficiency, provide cleaner energy, positively affect the environment, or make more efficient use of natural resources.Typical obligors include U.S. federal, state, and local governments, high credit quality institutions, and utilities.The company has arranged about $4 billion in financing for more than 450 transactions since 2000 and currently has around $1.7 billion in assets under management. HASI is well positioned for growth given the substantial infrastructure financing needs expected ahead.Estimates call for $3.6 trillion of U.S. infrastructure investment needed by 2020.The U.S. Department of Energy forecasts the market for energy services infrastructure to double or triple in size by the end of this decade.HASI has an established network of loan sourcing and financing providers to grow its portfolio of high quality assets. HASI’s business model is evolving to a fully integrated lending and advisory platform for sustainable projects from a securitization/syndication platform. 10 The April initial public offering proceeds have enabled HASI to move beyond the U.S. federal government, where HASI has 50% market share, and expand its distribution channel to states, municipals, and corporates.A secondary offering is likely within the next year to fund continued growth. HASI’s earnings are driven by a combination of net interest income on its portfolio, plus gains and fees associated with loan sales/syndication activities and loan servicing.Non-interest expenses will be driven by direct compensation expenses and other direct costs related to origination and servicing activities.We expect HASI to grow lending volumes over the next several years as it expands lending capacity and end-demand for clean energy finance develops further.HASI can achieve further operating leverage as it expands its balance sheet, enhancing its return on equity potential over the next few years. HASI’s portfolio is concentrated in high credit quality assets with contractually committed cash flows, which minimizes credit risk, although penetration into the corporate sector will increase it somewhat. Management is capable of managing risk in this regard, as well as managing interest rate risk.In fact, management has indicated that it thrives in a volatile interest rate environment, so long as credit is priced appropriately. HASI has an experienced management team with 20 years of experience in the sustainable infrastructure business.Management’s interests are aligned with shareholders; management holds a 10% stake in the company. If HASI continues to post solid portfolio growth, strong securitization/syndication fee income, and expands its footprint into the private sector and developer market, we believe investors will take notice. Sincerely, The Portfolio 21 Global Equity Fund Investment Management Team John Streur Jim Madden Tony Tursich President Chief Investment Officer Senior Portfolio Manager Beth Williamson Emily Lethenstrom Senior Research Analyst Senior Research Analyst The information provided herein represents the opinion of the Portfolio Manager of the Fund and is not intended to be a forecast of future events, a guarantee of future results, nor investment advice. Past performance does not guarantee future results. 11 Mutual fund investing involves risk. Principal loss is possible. Portfolio 21 may invest in foreign securities, which are subject to the risks of currency fluctuations, political and economic instability and differences in accounting methods. Investing in foreign securities is riskier than investing in domestic securities. The fund invests in smaller companies, which involve additional risks such as limited liquidity and greater volatility. Portfolio 21's environmental policy could cause it t make or avoid investments that could result in the portfolio underperforming similar funds that do not have an environmental policy. There are no assurances that the fund will achieve its objective and/or strategy. Current and future portfolio holdings are subject to risk. Fund holdings and sector allocations are subject to change and are not recommendations to buy or sell any security.Please see the following Semi-Annual Report for the Fund’s holdings as of December 31, 2013.Current and future portfolio holdings are subject to risk. The MSCI World Equity Index is a free float-adjusted market capitalization index that is designed to measure global developed market equity performance. An investment cannot be made directly in an index. Gross total return indices reinvest as much as possible of a company’s dividend distributions. The reinvested amount is equal to the total dividend amount distributed to persons residing in the country of the dividend-paying company. Gross total return indices do not, however, include any tax credits. Net total return indices reinvest dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. Must be preceded or accompanied by a current prospectus.Please refer to the prospectus for important information about the Fund, including investment objectives, risks, charges and expenses. MSCI EME (Emerging Markets) Index is an unmanaged index considered representative of stocks of developing countries. Index performance is not indicative of fund performance. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. This is not a forecast of the Fund’s future performance. Earnings growth for a Fund holding does not guarantee a corresponding increase in the market value of the holding or the Fund. Earnings per share (EPS) is calculated by taking the total earnings divided by the number of shares outstanding.EPS Growth and Earnings Growth are not forecasts of the Fund’s future performance. Return on Equity is the amount, expressed as a percentage, earned on a company’s common stock investment for a given period. The Price to Earnings (P/E) Ratio reflects the multiple of earnings at which a stock sells. The Price to Book (P/B) ratio is a financial ratio used to compare a company’s current market price to its book value. Standard deviation is applied to the annual rate of return of an investment to measure the investment’s volatility. Standard deviation is also known as historical volatility and is used by investors as a gauge for the amount of expected volatility. Alpha is a measure of performance on a risk-adjusted basis. Alpha takes the volatility (price risk) of a mutual fund and compares its risk-adjusted performance to a benchmark index. The excess return of the fund relative to the return of the benchmark index is a fund’s alpha. Information Ratio is a ratio of portfolio returns above the returns of a benchmark (usually an index) to the volatility of those returns. The information ratio (IR) measures a portfolio manager’s ability to generate excess returns relative to a benchmark. EBITDA is intended to indicate the current operational profitability of a business. It is created by considering a company’s earnings before interest payments, tax, depreciation, and amortization are subtracted for any final accounting of its income and expenses. The Fund is distributed by Quasar Distributors, LLC. 12 Portfolio 21 Global Equity Fund PORTFOLIO HOLDINGS BY COUNTRY at December 31, 2013 (Unaudited) Portfolio Holdings Percent of Net Assets Belgium $ % Brazil % Canada % Denmark % France % Germany % Hong Kong % Ireland % Japan % Netherlands % Portugal % South Korea % Sweden % Switzerland % Taiwan % United Kingdom % United States % Liabilities in Excess of Other Assets (7,376,494
